Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Franklin Park Nursing Home, DATE: September 13, 1995
Petitioner,

Docket No. C-94-301
Decision No. CR393

-v-

Health Care Financing
Administration.

DECISION

I am issuing my ruling dismissing Petitioner's hearing
request for cause under 42 C.F.R. § 498.70(b) and, in the
alternative, my decision to resolve the case in full by
entering summary judgment in favor of the Health Care
Financing Administration (HCFA).

I. Background

This case came before me pursuant to the filing of
Petitioner's hearing request (Hearing Request) dated
February 18, 1994. The Hearing Request referred to the
January 27, 1994 determination by HCFA that Petitioner's
participation as a skilled nursing facility in the
Medicare program and as a nursing facility in the
Medicaid program should terminate effective April 7,
1994. HCFA stated in its notice letter that its
determination was based on the results of a "complaint
survey" conducted by the New York State Health Department
on January 7, 1994. Notice Letter at 1. According to
Petitioner, its licensees “disagree that the residents
were in ‘imminent danger' at the time the New York State
Department of Health ordered the evacuation of the
Nursing Home's residents." Hearing Request at 1.

After a preliminary prehearing conference, I stayed
proceedings in the case at Petitioner's request, based
upon Petitioner's representations concerning its pending
negotiations with the New York State Department of Health
2

and other proceedings relevant to this case. See letter
to counsel dated May 31, 1994. During a conference call
on June 6, 1995, the parties' counsel updated me on the
status of this case. June 14, 1995 Order and Summary of
Prehearing Conference. At that time, HCFA argued also
that all issues in the case have become moot. HCFA
stated that: the State of New York had suspended
Petitioner's certificate to operate a nursing home even
before HCFA had sent the notice of termination dated
January 27, 1994; Petitioner had voluntarily terminated
doing business; and Petitioner had surrendered its State
license. Jd. at 3.

Petitioner, by counsel, acknowledged that it has been
closed since January of 1994, and Petitioner did not
disagree with HCFA's allegations and its assertion that
the case is moot. Id. at 3. However, Petitioner refused
to withdraw its hearing request, indicating that it would
withdraw its hearing request only if HCFA issues a
written waiver of remedies, in order to relieve
Petitioner's former operators from any personal liability
they may have. Id. at 3 - 4. Petitioner held fast to
its refusal to withdraw and its demand for a written
release from HCFA even after I had made clear that
personal liability has never been and cannot become an
issue in this case. Id.. Therefore, I invited HCFA to
file a motion to dismiss the action or any other motion
appropriate to its assertions of mootness. Id. at 4.

In accordance with my scheduling order, HCFA timely filed
its brief (HCFA Br.) and supporting evidence for the
dismissal of Petitioner's Hearing Request.’ Petitioner
had until August 14, 1995, to file a response under my
order. Petitioner has not filed any response or sought
an extension of time.

By order dated September 1, 1995, I considered Petitioner
to have waived its opportunity to respond and closed the
record for the reasons stated therein. With respect to
any new facts contained in HCFA's brief and exhibits, I
consider them to be uncontested by Petitioner. I note,
in addition, that Petitioner had been placed on notice at
the outset of this case that failure to follow orders
might have serious adverse consequences. See April 6,
1994 Order to Show Cause Why Hearing Request Should Not
Be Dismissed, and May 18, 1994 Order and Notice of Second
Prehearing Conference.

1 HCFA submitted two exhibits with its brief. I
hereby admit into evidence HCFA's Exhibits 1 and 2. They
shall be referenced herein as HCFA Ex. 1 and 2.
3

Having reviewed the contents of the record before me, I
agree with HCFA that there exists no real issue of fact
or law in controversy. Moreover, Petitioner does not
have any legitimate expectation of relief in this forum.
Accordingly, I rely on 42 C.F.R. § 498.70(b) and dismiss
the action because, for the reasons set forth below in
part II of this Decision, Petitioner is not a "proper
party or does not otherwise have a right to a hearing."
42 C.F.R. § 498.70(b). In the alternative, if I were to
assume that Petitioner's filing of a hearing request
entitled it to an adjudication on the merits, I would
also decide the case in HCFA's favor by entering summary
judgment against Petitioner. I set forth in part III,
below, my findings and conclusions for entering summary
judgment against Petitioner and in favor of HCFA.

I rule that Petitioner's Hearing Request must be
dismissed, based on the following findings of fact and
conclusions of law (FFCL):

1. Prior to January 7, 1994, Petitioner was
participating as a skilled nursing facility in
the Medicare program and as a nursing facility
in the Medicaid program. See Notice Letter;
Hearing Request; HCFA Br. at 4.

2. On January 7, 1994, the New York State
Department of Health conducted a survey of
Petitioner. See Notice Letter; Hearing
Request.

3. On January 7, 1994, the New York State
Department of Health ordered Petitioner to
complete the removal and transfer of all
residents within 96 hours, and it prohibited
Petitioner from admitting additional patients
until it receives written permission from the
New York State Department of Health to return
nursing home residents to Petitioner's
premises. HCFA Ex. 1 at 4 ~ 5.

4. There was no event that took place after
January 11, 1994 (i.e., 96 hours after the New
York State Department of Health issued its :
January 7, 1994 order) that could have resulted
in Petitioner's submission of any legitimate
claim for reimbursement of services. HCFA Br.
at 12; FFCL 3.
4

5. On January 27, 1994, HCFA notified
Petitioner of its initial determination that,
effective April 7, 1994, Petitioner's provider
agreement would be terminated, based on the
results of the survey conducted on January 7,
1994 by the New York State Department of
Health. Notice Letter.

6. Since January 1994, Petitioner has been
closed for business. June 14, 1995 Order and
Summary of Prehearing Conference at 3; FFCL 3.

7. A provider may, on its own, terminate its
provider agreement with HCFA. 42 C.F.R. § 489.52.

8. A provider's cessation of business is
deemed to be a termination by the provider,
effective with the date on which it stopped
providing services to the community. 42 C.F.R.
§ 489.52 (b) (3).

9. The reasons for a provider's cessation of
business are irrelevant under 42 C.F.R. §
489.52(b) (3).

Inc., DAB CR370, at 10 (1995).

10. On or about January 11, 1994, Petitioner,
on its own, terminated its right to participate
in the Medicare program. FFCL 3, 6 - 9.

11. HCFA would not have terminated
Petitioner's right to participate in the
Medicare program until April 7, 1994, the date
specified in HCFA's notice letter. Notice
Letter at 2.

12. On February 18, 1994, Petitioner requested
a hearing before an administrative law judge.
Hearing Request.

13. Any provider dissatisfied with an initial
determination by HCFA to terminate its provider
agreement is entitled to a hearing before an
administrative law judge. 42 C.F.R. §498.5(b).

14. On January 27, 1994, when HCFA issued its
determination, Petitioner was not a provider
within the meaning of the law. 42 C.F.R. §
498.2; FFCL 10.

15. On February 18, 1994, when Petitioner
filed its Hearing Request, Petitioner was not a
5

provider within the meaning of the law. 42
C.F.R. § 498.2; FFCL 10.

16. On February 18, 1994, Petitioner did not
have any hearing rights. 42 C.F.R. § 498.5(b);
FFCL 13 - 15.

17. All hearing requests must identify the
specific issues and the findings of fact and
conclusions of law with which the individual or
entity disagrees. 42 C.F.R. § 498.40(b) (1).

18. In its Hearing Request, Petitioner stated
that it disagreed that "the residents were in
‘imminent danger' at the time the New York
State Department of Health ordered the
evacuation of the Nursing Home's residents."
Hearing Request at 1.

19. HCFA's notice letter dated January 27,
1994 did not make any finding that Petitioner's
residents were in “imminent danger." Notice
Letter at 2.

20. HCFA's notice letter dated January 27,
1994 stated that the issue of “immediate and
serious threat" to patients had been rendered
moot by Petitioner's discharge of all patients,
even though HCFA had earlier considered this
issue as a possible basis for terminating
Petitioner's provider agreement. Notice Letter
at 2.

21. Even assuming that Petitioner was a
provider on February 18, 1994, Petitioner's
Hearing Request did not raise any genuine
dispute for hearing. 42 C.F.R. § 498.40(b) (1);
FFCL 17 - 20.

22. A hearing request must be dismissed for
cause when the party requesting the hearing is
not a proper party or does not otherwise have a
right to a hearing. 42 C.F.R. § 498.70(b).

Accordingly, I dismiss Petitioner's Hearing Request under
42 C.F.R. § 498.70(b).
III. Findings and Decision to enter Summary Judgment

: Petiti 1 inf f HCFA
In the alternative, if I were to assume that Petitioner's
filing of a Hearing Request entitled it to an
adjudication on the merits, I would enter summary
judgment against Petitioner and in favor of HCFA.
Because there exist no facts of decisional significance
genuinely in dispute, the only matters to be decided are
the legal implications of the undisputed material facts.
I conclude that Petitioner has not had the right to
participate in the Medicare program as a provider during
any period that may have been placed into controversy by
Petitioner's attempt to challenge HCFA's January 27, 1994
determination to end Petitioner's provider agreement on
April 7, 1994.

Under this alternative analysis, I hereby incorporate all
of the FFCL 1 - 22 in the preceding part of this
Decision. In addition, I issue also the following FFCL:

23. As a matter of law, HCFA's issuance of a
notice of termination dated January 27, 1994
could not have had the effect of altering or
negating Petitioner's own prior termination of
its provider agreement on or about January 11,
1994. 42 C.F.R. § 489.52(b) (3); FFCL 3, 6 -
10, 14.

24. For any entity to participate either as a
skilled nursing facility in the Medicare
program or as a nursing facility in the
Medicaid program, it must comply with all State
and local licensing requirements. Sections
1819(d) (2) (A) and 1919(d) (2) (A) of the Social
Security Act.

25. By order dated January 7, 1994, the New
York State Department of Health suspended
Petitioner's operating certificate. HCFA Br.
at 9; HCFA Ex. 1.

26. During October of 1994, Petitioner
consented to the State's revocation of its
operating certificate, and Petitioner
surrendered said certificate to the New York
State Department of Health. HCFA Ex. 2 at 3.

27. As a matter of law, Petitioner has been
ineligible to participate as a Medicare or
Medicaid provider since January 7, 1994. FFCL
24 - 26.
Accordingly, summary judgment is hereby entered against

7

28. Whatever the merits of Petitioner's
disagreement in February of 1994 with the
"imminent danger" found by the New York State
Department of Health (Hearing Request),
Petitioner was not and could not have remained
a program provider on or after April 7, 1994,
when HCFA would have terminated Petitioner's
provider agreement based on the results of the
January 7, 1994 survey. FFCL 6 = 11, 14, 18,
23 - 27.

29. Whatever the merits of any fact alleged in
HCFA's January 27, 1994 notice letter,
Petitioner was not and could not have remained
a program provider on or after April 7, 1994,
when HCFA would have terminated Petitioner's
provider agreement based on the results of the
January 7, 1994 survey. FFCL 5 - 11, 14, 23 -
27.

30. The record does not contain any evidence
or allegation that Petitioner has been harmed
by HCFA's decision to terminate Petitioner's
provider agreement effective April 7, 1994.
FFCL 4, 6, 10, 11, 27.

31. The record does not contain any evidence
which might entitle Petitioner to relief in
this action.

Petitioner and in favor of HCFA.

Iv.

Conclusion

I grant HCFA's motion and dismiss Petitioner's Hearing

Request.

favor of HCFA and against Petitioner.

/s/
Mimi Hwang Leahy
Administrative Law Judge

In the alternative, I enter summary judgment in
